internal_revenue_service number release date index number ------------------- -------------------- ---------------------------------- in re ------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148322-09 date date legend legend donor daughter daughter son granddaughter granddaughter grandson country holding_company partnership company company company w year x y z citation dear -------------- ---------------------------- ------------------- ------------------------ -------------------- ------------------------------------------- ------------------------------------------ ----------------------------------------------- ---------- --------------- -------------------------- --------------------------- --------------------- -------------------- ------------- ------- ----- --- --- -------------------------------- this letter responds to your authorized representative’s letter of date requesting rulings on the treatment of donor’s transfers of interests in stock to her children and grandchildren facts the facts and representations submitted are summarized as follows donor is a citizen and resident of country donor has three children daughter daughter and plr-148322-09 son daughter and son are citizens and residents of country daughter is a citizen of country however daughter has resided in the united_states since year and holds a united_states green card daughter has three children granddaughter granddaughter and grandson granddaughter granddaughter and grandson were all born in the united_states and are dual citizens of country and the united_states donor owns w percent of the stock in holding_company an entity organized under the laws of country donor proposes to transfer the naked_title to her shares in holding_company holding_company shares to daughter daughter son granddaughter granddaughter and grandson donor will retain a usufruct interest in the shares for life holding_company owns x percent of partnership holding_company also owns x percent of company y percent of company and z percent of company collectively the companies the companies and partnership are organized under the laws of country it is represented that all of the shareholders of holding_company and the companies except for holding_company with respect to its interests in partnership have limited_liability in addition it is represented that none of these entities have elected to be treated as an entity other than a corporation for united_states tax purposes the property rights regarding these transfers are governed by the laws of country the rulings requested in the letter pertain to donor daughter granddaughter granddaughter and grandson under country law in the case of a gift with a reservation of a usufruct one person the full owner transfers title in property to another person the naked_title owner while reserving the current rights to use and enjoy the property for life in his or her capacity as the usufructory sometimes referred to as usufructary citation upon the cessation of the usufructory’s interest the full rights in the property will be reunited in the hands of the naked_title owner citation the articles of association of holding_company state that in case of the division of property rights in stock the usufructory has the full power to vote the stock and the naked owners have no current right to vote the stock neither donor nor her estate is under any obligation to restore the value of the property at the end of the usufructory term donor will have the power to alienate her usufruct interest but she will not have the power to sell the holding_company shares the articles could be amended in the future to give daughter granddaughter granddaughter and grandson voting rights in the event the articles are amended in the future to provide limited voting rights to the naked shareholders donor will always retain the right to veto any decision of the shareholders donor daughter granddaughter granddaughter and grandson request the following rulings plr-148322-09 after the transfers of the naked_title to the holding_company shares donor will hold a legal_life_estate in the holding_company shares the gifts of the naked_title to the holding_company shares by donor will not be subject_to federal gift or generation-skipping_transfer taxes daughter granddaughter granddaughter and grandson will be required to file information returns to report the receipt of a foreign_gift for the taxable_year in which donor transfers the naked_title to the holding_company shares to daughter granddaughter granddaughter and grandson issue sec_301_7701-1 of the administration and procedure regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes in revrul_64_249 1964_2_cb_332 the taxpayer and her husband owned as community_property all of the stock of a small_business_corporation upon his death the husband bequeathed his shares of stock in the corporation to his children with a usufruct for life to the taxpayer the taxpayer was considered neither a guardian nor a trustee for the benefit of her children but rather held her interest as usufructary for her own benefit revrul_64_249 provided that the relationship between the children and the taxpayer was roughly comparable to the relationship between remainderman and life_tenant in a common_law_state as a result the usufructary the taxpayer had the income_interest and was required to include in her gross_income the dividends_paid with respect to the stock revrul_64_259 held that a usufructary under louisiana law is considered to be a shareholder of a small_business_corporation based solely on the facts submitted and the representations made we conclude that because donor is neither a guardian nor a trustee for the benefit of her children and grandchildren but rather holds her interest as usufructory for her own benefit a_trust as defined in sec_301_7701-4 was not established further we conclude that donor’s plr-148322-09 usufruct interest in the holding_company shares should be treated as that of a life_tenant in a common_law_state issue sec_2501 of the internal_revenue_code provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2501 provides that except as provided in sec_2501 sec_2501 shall not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states shall apply to a transfer only if the property is situated within the united_states section sec_2511 provides that for purposes of chapter in the case of a nonresident_not_a_citizen_of_the_united_states who is excepted from the application of sec_2501 shares of stock issued by a domestic_corporation and debt obligations of a united_states_person or the united_states a state or political_subdivision thereof or the district of columbia which are owned and held by such nonresident is deemed to be property situated within the united_states sec_25_2511-1 of the gift_tax regulations provides that if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred the tax is applicable for example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for the donor's own benefit or for the benefit of another the gift is complete sec_25_2511-3 provides that irrespective of where the stock certificates are physically located at the time of the transfer shares of stock issued by a corporation which is not a domestic_corporation constitute property situated outside the united_states sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable plr-148322-09 distribution a taxable_termination and a direct_skip sec_2612 provides in relevant part that the term direct_skip means a transfer subject_to a tax imposed by chapter of an interest in property to a skip_person sec_2613 provides that for purposes of chapter the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations for purposes of chapter the term transferor means in part the donor in the case of any property subject_to the tax imposed by chapter sec_26_2652-1 provides that for gst purposes a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits sec_2663 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of chapter including regulations consistent with the principles of chapter sec_11 and sec_12 providing for the application of chapter in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides rules for applying the gst tax to transfers by a transferor who is a nonresident_not_a_citizen_of_the_united_states nra transferor sec_26_2663-2 provides in relevant part that a transfer by a nra transferor is a direct_skip subject_to chapter only to the extent that the transfer is subject_to the federal gift_taxes within the meaning of sec_26_2652-1 in this case donor is a citizen and resident of country donor is a nonresident_not_a_citizen_of_the_united_states the holding_company shares are intangible_property not real_property or tangible_property the holding_company shares were issued by a corporation organized under the laws of country holding_company is not a united_states_corporation and is not situated in the united_states accordingly the transfers of the naked_title in the holding_company shares to daughter granddaughter granddaughter and grandson are not subject_to federal gift_taxes under chapter of the code in this case granddaughter granddaughter and grandson are skip persons for purposes of chapter accordingly the transfers of donor’s naked_title in the holding_company shares are direct skips however donor is a nra transferor accordingly these transfers are subject_to chapter only to the extent that the transfers are subject_to the federal gift_taxes within the meaning of sec_26_2652-1 we have already concluded that the transfers of the naked_title in the holding_company shares by donor are not subject_to federal gift_taxes accordingly based on the facts submitted and the representations made we conclude that the transfers of the naked plr-148322-09 title to the holding_company shares by donor will not be subject_to federal gift_taxes under chapter or gst taxes under chapter of the code issue sec_6039f as interpreted by notice_97_34 1997_1_cb_422 provides that if the value of the aggregate foreign gifts received by a united_states_person during any taxable_year exceeds dollar_figure such united_states_person must report the receipt of the foreign gifts to the internal_revenue_service service for purposes of sec_6039f sec_6039f defines the term foreign_gift to mean any amount received from a person other than a united_states_person which the recipient treats as a gift the term does not include any qualified_transfer within the meaning of sec_2503 relating to certain transfers for educational or medical_expenses or any distribution properly disclosed in a return under sec_6048 foreign gifts under sec_6039 must be reported on part iv of form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts this form must be filed with the service on or before the due_date of the united_states recipient’s federal_income_tax return including extensions for the taxable_year during which the gift is received as indicated above donor will make completed gifts of the naked_title to the holding_company shares to daughter granddaughter granddaughter and grandson donor will retain a usufruct interest in the holding_company shares accordingly based upon the facts submitted and representations made we conclude that daughter granddaughter granddaughter and grandson will be required to file information returns to report the receipt of these foreign gifts for the taxable_year in which donor transfers the naked_title to the holding_company shares to them the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the gst tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-148322-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
